Exhibit 10.1

[g233311kci001.gif]

Snap-on Incorporated

 

 

P.O. Box 1430 • Kenosha, WI 53141-1430 • 262-656-5200

 

 

JACK D. MICHAELS

Chairman and Chief Executive Officer

REVISED
August 2, 2007

VIA HAND DELIVERY
PERSONAL AND CONFIDENTIAL

Ms. Susan F. Marrinan
Vice President and Chief Legal Officer
Snap-on Incorporated
P. O. Box 1410
2810 – 80th Street
Kenosha, WI 53141-1410

Dear Susan:

This revised letter confirms our recent discussion regarding your employment
status with Snap-on Incorporated (the “Company”) in conjunction with the
reorganization of the Legal Department and your subsequent retirement from
employment with the Company.  The details of our discussions are set out below. 
For your information, an outline of the details set out below has been reviewed
and approved by the Company’s Board of Directors.

1.             Active Employment Period

It is understood that during the period from the date of this letter through
November 30, 2007, or (i) such earlier date as designated in writing by me or my
designee upon not less than thirty (30) days’ advance written notice to you, or
(ii) such later date as designated in writing by me or my designee, but in no
event later than December 31, 2007 (the “active employment period”) you shall
remain in the employ of the Company with your current employment duties and
title and you shall continue to report to me.

Provided that you abide by your obligations under this letter agreement, fulfill
your duties and responsibilities in a satisfactory manner, and adhere to the
Company’s policies, all existing terms and conditions of employment, including,
but not limited to, your current base salary, bonus eligibility under the 2007
Management Incentive Plan and employee benefits shall remain unchanged during
the active employment period.

With respect to the 2007 Management Incentive Plan, the Company agrees that, 
notwithstanding any contrary plan provisions, your bonus eligibility shall be
evaluated consistent with those standards applied to other senior officers of
the Company.


--------------------------------------------------------------------------------


The Company acknowledges that nothing in this letter agreement shall preclude
you from using any accrued benefit, including, but not limited to, accrued
vacation, during the active employment period.

On the last day of the active employment period, or such earlier date requested
by me or my designee, you agree to resign all officer and director positions you
may hold in the Company or any other entity for which you serve as an officer
and/or director at the request of the Company.  You also agree to execute and
deliver appropriate formal letters prepared by the Company confirming your
resignation to each affected entity upon the Company’s request.

2.             Inactive Employment Period

On the conditions that (i) you carry out your duties and responsibilities during
the active employment period in a satisfactory manner, abide by your obligations
under this letter agreement and adhere to the Company’s policies during the
active employment period, (ii) not later than August 31, 2007 you sign, date and
return to me a copy of this letter agreement, (iii) on or within five (5) days
after the last day of the active employment period you sign, date and return to
me the Waiver and Release Agreement attached hereto as Attachment I, and (iv)
you do not revoke the signed Waiver and Release Agreement, in lieu of your
employment with the Company ending as of the last day of the active employment
period, the Company will enter into the following inactive employment period
arrangement with you:

(a)                                  During the period from the day following
the last day of the active employment period through May 31, 2008 (the “inactive
employment period”) you shall remain in the employ of the Company, with the
employment duties as a legal advisor to the Company with the title of Senior
Legal Advisor.  During the inactive employment period, you shall make your
transitional legal advisory services available to employees and authorized
representatives of the Company as specifically requested by me or my designee. 
You shall not independently initiate the provision of legal services nor shall
you represent yourself as authorized to act on behalf of the Company, except as
approved in advance by me or my designee.

Your transitional legal advisory services shall primarily involve (i) those
areas and matters in which you were involved prior to the commencement of the
inactive employment period and (ii) assistance in transitioning management of
the Legal Department.  During the inactive employment period, you will report to
me or my designee and you will not be required to be present at the Company’s
offices unless otherwise requested by me or my designee.  The Company shall
reimburse you under the Company’s

2


--------------------------------------------------------------------------------


Travel and Reimbursement policy for reasonable business expenses you incur as a
result of your complying with this provision.

(b)                                 During the inactive employment period, your
current base salary shall remain in effect and be paid monthly.  During the
inactive employment period, you agree that (i) you shall not be eligible to
participate in the 2008 Management Incentive Plan nor receive a bonus
attributable to the 2008 Management Incentive Plan and (ii) you will not receive
any 2008 stock option grants nor any Company Long-Term Performance Plan grants. 
With respect to employee benefits, during the inactive employment period you
shall be eligible to participate in the employee benefits plans and programs of
the Company in which you are participating as of the last day of the active
employment period, except that you agree that during the inactive employment
period you shall not accrue nor be eligible to receive any additional vacation
time.  You also agree to execute and deliver appropriate formal letters prepared
by the Company confirming your waiver of vacation accrual, your ineligibility to
receive any bonus attributable to the 2008 Management Incentive Plan, and your
ineligibility to receive any 2008 stock option grants or any Company Long-Term
Performance Plan grants.

(c)                                  During the inactive employment period (and
the active employment period as well), the Company will pay for those expenses
related to a reasonable number of continuing legal education courses in which
you participate and satisfactorily complete, including, but not limited to,
registration fees and reasonable travel expenses.

You acknowledge that the foregoing inactive employment period arrangement and
the compensation payable and employee benefits available during the inactive
employment period are extra compensation and benefits which you would not be
entitled to under the Company’s established policies, plans and procedures and
the availability of the extra compensation and benefits is in exchange for your
signing the letter agreement and signing (and not later revoking) the Waiver and
Release Agreement attached hereto as Attachment I.  You further acknowledge and
agree that the Company’s offer of the inactive employment period arrangement to
you and your signing of this letter agreement and the Waiver and Release
Agreement attached hereto as Attachment I does not in any way indicate that you
have any viable claims against the Company nor that the Company admits or has
any liability to you whatsoever.

3.             Retirement From Employment/Retirement Benefits

Provided that (i) you remain in the employ of the Company through the active
employment period and inactive employment period, and (ii) abide by your

3


--------------------------------------------------------------------------------


obligations under the letter agreement and adhere to the Company’s policies
during the active employment period and inactive employment period, your
retirement from employment with the Company shall be effective May 31, 2008. 
The Company reserves the right to separate you from employment prior to May 31,
2008 in the event that the Company determines in its reasonable judgment that
you are in breach of this letter agreement and/or the Waiver and Release
Agreement attached hereto as Attachment I.

All salary and any employee benefits due to you as of your May 31, 2008
retirement date or earlier separation date according to the established
policies, plans and procedures of the Company shall be paid or made available to
you in accordance with the terms of those established policies, plans and
procedures.  As of your May 31, 2008 retirement date, (i) all vested stock
options, restricted stock and performance shares may be exercised in accordance
with the terms of the applicable equity plans and agreements, and (ii) all
unvested stock options, restricted stock and performance shares will lapse and
terminate.  For avoidance of doubt and subject to the applicable equity plans
and related agreements, assuming that your retirement date occurs on May 31,
2008:

(a)                                  The Company stock options granted to you on
February 16, 2006 will be fully vested on February 16, 2008.

(b)                                 One-third of the Company stock options
granted to you on February 15, 2007 will be vested on February 15, 2008, with
the remainder of the grant forfeited upon your May 31, 2008 retirement date.

(c)                                  Your entire grant from the 2005 through
2007 Long-Term Performance Plan of the Company will be eligible to vest based
upon financial performance during the performance period.

(d)                                 Your grants from the 2006 through 2008 as
well as the 2007 through 2009 Long-Term Performance Plans of the Company will be
eligible to vest on a pro-rata portion basis through your May 31, 2008
retirement date.  Thus 80% of the 2006 through 2008 Plan and 47% of the 2007
through 2009 Plan will remain eligible for vesting based upon financial
performance during the applicable performance period.

(e)                                  The percentage of vesting will be in
accordance with the Long-Term Performance Plans.  Any payments would be payable
to you by April 30 of the year following the completion of the applicable
performance period.

4


--------------------------------------------------------------------------------


In addition, all vested amounts as of your May 31, 2008 retirement date or
earlier separation date due to you under the Company’s Deferred Compensation
Plan will be paid to you in accordance with the terms of such Plan and your
deferral elections.  Moreover, any employee benefit plan continuation or
conversion rights existing under the established employee benefit plans of the
Company shall be made available to you in accordance with the terms of such
established plans.

On the conditions that (i) on or within five (5) days after your May 31, 2008
retirement date, you sign, date and return to me or my designee the Waiver and
Release Agreement attached hereto as Attachment II, and (ii) you do not revoke
the signed Waiver and Release Agreement, you will receive from the Company as
Retirement Benefits the following:

(a)                                  As a special retirement payment, you shall
receive an amount equal to the number of weeks of your current annualized base
salary determined by subtracting from fifty-two (52) weeks the number of weeks
of your current annualized base salary which you were paid during the inactive
employment period.  The special retirement payment shall be paid in equal
monthly installments on the fourth Friday of every month commencing on June 22,
2008.

(b)                                 You will be eligible to continue Company
sponsored medical and/or dental coverage under COBRA for up to eighteen (18)
months, or until comparable coverage is offered to you by a successor employer. 
Your COBRA event date will be your May 31, 2008 retirement date.  You must
enroll in COBRA within sixty (60) days of when the COBRA information packet is
mailed to you; the COBRA information packet will be mailed to you by the COBRA
administrator within two (2) weeks after your COBRA event date.

If you elect to timely enroll for COBRA continuation coverage, the Company will
pay your COBRA premiums for medical and/or dental continuation coverage for the
earlier of eighteen (18) months, or until comparable coverage is available to
you by a successor employer.  The COBRA payment period will run from June 1,
2008 through November 30, 2009, unless comparable coverage is made available to
you by a successor employer prior to November 30, 2009.

You will also be eligible for Company sponsored Retiree Health coverage and the
Retiree Reimbursement Account.  You must enroll in the Retiree Health coverage
within thirty (30) days of when COBRA reimbursement ends; this COBRA
reimbursement ending date will be the earlier of either December 1, 2009 or the
date upon which your COBRA coverage ends when comparable coverage is made
available to you by a successor employer.  If you enroll, the

5


--------------------------------------------------------------------------------


Company will pay your premiums for Retiree Health until the earlier of age 65 or
when you voluntarily terminate coverage.

Retiree Reimbursement Account funds will be available for reimbursement of
qualified medical expenses immediately upon retirement.  Retiree Reimbursement
Account information will be mailed to you on or about your May 31, 2008
retirement date; the mailing will include the requisite forms for you to obtain
reimbursements.

All of the terms and conditions of the Company sponsored medical and/or dental
plans, as amended from time to time, shall be applicable to you (and your
eligible dependents, if applicable) participating in any form of continuation
coverage under the Company sponsored medical and/or dental plans.  A summary of
the current plan provisions is attached in Exhibit 1.

(c)                                  You will be provided at the Company’s
expense with a one (1) year executive level outplacement program provided by
either Lawrence, Allen & Kolbe, in Brookfield, Wisconsin, or such other
outplacement firm which you select and which the Company reasonably approves. 
Please note that, if you prefer, you may commence utilizing such services at any
time during the active or inactive employment periods, but you must commence
utilizing such service no later than sixty (60) days following your May 31, 2008
retirement date.  The Company will not pay cash to you in lieu of such
outplacement program.

The Company acknowledges that in the event of your death, the above-described
Retirement Benefits shall be paid to your designated beneficiaries in accordance
with any existing beneficiary designations, or, in the case of any payments or
benefits for which no beneficiary has been designated, the beneficiaries that
you shall designate pursuant to a form mutually acceptable to you and the
Company and which you file with the Company’s Vice President — Human Resources.

You acknowledge that the foregoing Retirement Benefits are extra benefits which
you would not be entitled to under the Company’s established policies, plans and
procedures and the Retirement Benefits are in exchange for your signing (and not
later revoking) the Waiver and Release Agreement attached hereto as Attachment
II.

4.             Notice/Revocation

You are encouraged to consult with an attorney of your choice at your own
expense prior to signing a copy of this letter agreement and the Waiver and

6


--------------------------------------------------------------------------------


Release Agreements, and you acknowledge that you have been given at least
twenty-one (21) days within which to consider this letter agreement and the
Waiver and Release Agreements.  You acknowledge that the revisions reflected in
this revised letter agreement and the accompanying Waiver and Release Agreements
do not restart the running of the required minimum twenty-one (21) day period
which began on August 2, 2007.

You are further advised that you may revoke either signed Waiver and Release
Agreement within seven (7) days after its signing.  Any such revocation must be
made in writing and be received by Iain Boyd, Vice President - Human Resources
within the seven (7) day period.  All legally required taxes and any monies owed
the Company shall be deducted from the monies and the employee benefits provided
under this letter agreement.

5.             Company Property/Expenses

On your May 31, 2008 retirement date, or such earlier date requested by me or my
designee, and except for your Company computer (from which the Company shall
clear all Company related information) and your Company cell phone and cell
phone number, and home fax machine, all of which you may retain at no cost to
you, you must return to the Company all Company property including, but not
limited to, Confidential Information (defined below), Company identification
badge, credit/calling cards, laptop computer, information technology equipment,
pager, pda/Blackberry, mobile phone, documents and records (in paper or
electronic form), and other physical or personal property of the Company in your
possession or control and you agree you will not keep, transfer or use any
copies or excerpts of the foregoing items.  You must also ensure that all
business expenses for which you are entitled to reimbursement under the
Company’s expense reimbursement policy are documented and submitted for approval
on a timely basis.

6.             Confidentiality/Cooperation/Covenants

You agree from and after today to keep strictly confidential the existence and
terms of this letter agreement and you further agree that you will not disclose
them to any person or entity, other than to your immediate family, your
attorney, and your financial advisor, or except as may be required by law.  The
Company agrees from and after today to keep strictly confidential the existence
and terms of this letter agreement and further agrees not to disclose them
except on a strict need-to-know basis or except as may be required by law.

Except as otherwise provided in this letter agreement or required under the
terms of the Company sponsored employee benefit plans, following your May 31,
2008 retirement date or earlier separation date the Company will have no further
obligations to you and you will have no further obligations to the Company.  You
acknowledge that after your May 31, 2008 retirement date or earlier separation

7


--------------------------------------------------------------------------------


date you shall not represent yourself to be an employee of the Company nor take
any action which may bind the Company with regard to any customer, supplier,
distributor, franchisee, or any other party with whom you have had contact while
performing your duties as an employee of the Company.

You further agree that from and after today you shall not, directly or
indirectly, make or cause to be made any disparaging, derogatory, misleading or
false statement, whether orally or in writing, to any person or entity,
including members of the investment community, press, customers, distributors,
franchisees, competitors, and advisors to the Company, about the Company and its
subsidiaries and affiliates, and its and their directors, officers or employees,
or the business strategy, plans, policies, practices or operations of the
Company and its subsidiaries and affiliates.  The Company shall instruct the
directors and board elected officers of the Company not to, directly or
indirectly, make or cause to be made any disparaging, derogatory, misleading or
false statement, orally or in writing, to any person or entity about you. 
Notwithstanding the foregoing provisions of this paragraph, the Company and you
may each confer in confidence with their own respective legal counsel and,
except for attorney-client privileged matters, nothing herein shall prevent
either party from responding truthfully to any information requests or questions
posed in any formal or informal legal, regulatory, administrative or
investigative proceedings involving any court, tribunal or governmental body or
agency or otherwise required by law.

During the active employment period, the inactive employment period and for a
one (1) year period following your May 31, 2008 retirement date or earlier
separation date, you further agree that, without my or my designee’s prior
express written consent, you will not, directly or indirectly, hire away nor
participate or assist in the hiring away of any person employed by or acting as
a representative or agent of the Company or its subsidiaries or affiliates on or
within six months preceding your May 31, 2008 retirement date or earlier
separation date and you will not solicit nor encourage any person employed by or
acting as a representative or agent of the Company or its subsidiaries or
affiliates on or after your May 31, 2008 retirement date or earlier separation
date to leave the employ of the Company or its subsidiaries or affiliates.

During the active employment period, the inactive employment period and for a
one (1) year period following your May 31, 2008 retirement date or earlier
separation date, you also agree that you will not, directly or indirectly,
attempt in any manner to solicit and/or otherwise persuade or induce any person
or entity who is or has been during the two (2) year period prior to the date of
this letter agreement a customer, distributor, franchisee or supplier of the
Company or its subsidiaries or affiliates to cease to do business with or cancel
its business with the Company or its subsidiaries or affiliates, to reduce the
amount of its business which any such customer, distributor, franchisee or
supplier or former customer,

8


--------------------------------------------------------------------------------


distributor, franchisee or supplier has customarily done or contemplated doing
with the Company and its subsidiaries and affiliates or to refrain from
increasing the amount of business with the Company and its subsidiaries and
affiliates.

You acknowledge and agree that if during the active employment period, the
inactive employment period or for a one (1) year period following your May 31,
2008 retirement date or earlier separation date, you accept employment as an
attorney or manager or consult in any capacity with any of the following named
entities, the Company’s obligations to commence and/or continue payment of the
special retirement payment portion of the Retirement Benefits described in
Paragraph 3 herein shall forever cease:  AutoZone, Inc., Cornwell Tools, SPX
Corporation, the tools business of The Stanley Works (including but not limited
to MAC Tools), the tools business of Danaher Corporation (including but not
limited to Matco Tools), Hatala Systems Group, Hyundai Engineering, Alltrades
Tools, LLC, Ingersoll-Rand Ltd., Hunter Engineering Group, and Medco.

You further agree from and after your May 31, 2008 retirement date or earlier
separation date to make yourself available to the Company and its legal counsel
to provide reasonable cooperation and assistance to the Company with respect to
areas and matters in which you were involved during your employment, including
any threatened or actual investigation and/or litigation or regulatory matter
concerning the Company, and to provide to the Company, if requested, information
relating to ongoing matters of interest to the Company.  The Company will, of
course, take into consideration your personal and business commitments, will
give you as much advance notice as reasonably possible, and ask that you be
available at such time or times as are reasonably convenient to you and the
Company.  The Company agrees to reimburse you for the actual out-of-pocket
expenses you incur as a result of your complying with this provision, subject to
your submission to the Company of documentation substantiating such expenses as
the Company may require.

Proprietary information, confidential business information and trade secrets
(hereinafter collectively “Confidential Information”) which became known to you
as an employee of the Company remains the property of the Company.  Such
Confidential Information includes, but is not limited to, materials, records,
books, products, business plans, formulas, processes, machines, inventions,
ideas, business proposals, software, personnel information and data and data
compilations of the Company and its subsidiaries and affiliates and its
customers, distributors and franchisees, but excludes information which is
generally known to the public or becomes known except through your unauthorized
actions.  You agree from and after today that, except as may be required or
directed by the Company prior to your May 31, 2008 retirement date or earlier
separation date or as the Company may direct in writing thereafter, you will not
at any time, directly or

9


--------------------------------------------------------------------------------


indirectly, disclose Confidential Information to any third party or otherwise
use such Confidential Information for your own benefit or the benefit of others.

You acknowledge that the provisions of this Paragraph 6 are reasonable and not
unduly restrictive of your rights as an individual and you warrant that as of
the date you sign this letter agreement you have not breached any of the
provisions of this Paragraph 6.  You further acknowledge that in the event that
you breach any of the provisions of this Paragraph 6, such breach will result in
immediate and irreparable harm to the business and goodwill of the Company and
that damages, if any, and remedies at law for such breach would be inadequate. 
In the event of any breach of this letter agreement by you, including this
Paragraph 6, the Company shall be entitled to apply without bond to any court of
competent jurisdiction for an injunction to restrain any breach of this letter
agreement by you and for such further relief at law or in equity, including
specific performance, as the court may deem just and proper.

7.             General Matters

You acknowledge that as of the date you sign this letter agreement you are not
aware of any breach by the Company or its subsidiaries or affiliates or any of
its or their officers or directors of any law, rule or regulation or of any
policy of the Company or its subsidiaries or affiliates (including any
applicable code of conduct) which could have a material effect on the Company or
its subsidiaries or affiliates.

Except as required by law, you agree not to aid in, voluntarily assist in, or
encourage the pursuit of litigation or any other form of legal or administrative
proceeding against the Company or its subsidiaries or affiliates by any person
or entity.  In the event that you are required to divulge or disclose any
Confidential Information pursuant to a subpoena or court order, you agree to
provide written notice of such legal process to the Company’s Chief Executive
Officer within three (3) business days of your receipt of such legal process. 
You further agree that at no time shall you accept any payment, other than
statutory witness fees, to testify in any legal proceeding, arbitration or other
administrative proceeding against the Company or its subsidiaries or affiliates
and its and their officers, directors, and employees.

You acknowledge and agree that in signing this letter agreement (including
Attachments I and II) you do not rely and have not relied on any representation
or statement by the Company or by its employees, agents, representatives, or
attorneys with regard to the subject matter, basis or effect of the letter
agreement (including Attachments I and II).

This letter agreement is deemed made and entered into in the State of Wisconsin,
and in all respects shall be interpreted, enforced and governed under the laws
of the State of Wisconsin, without given effect to its choice of laws
provisions, to the

10


--------------------------------------------------------------------------------


extent not preempted by federal law.  Any dispute under this letter agreement
(including Attachments I and II) shall be adjudicated by a court of competent
jurisdiction in the State of Wisconsin.

The language of all parts of this letter agreement (including Attachments I and
II) shall in all cases be construed as a whole, according to its fair meaning,
and not strictly for or against either party.  The provisions of this letter
agreement (including Attachments I and II) shall survive any termination of this
letter agreement when necessary to effect the intent and terms of this letter
agreement (including Attachments I and II) expressed herein.

If any of the provisions of this letter agreement (including Attachments I and
II) shall be held to be invalid by a court of competent jurisdiction, such
holding shall not in any way whatsoever affect the validity of the remainder of
this letter agreement (including Attachments I and II).

This letter agreement contains the entire agreement between you and the Company
with respect to the matter of your employment and retirement from employment and
supersedes any prior written or verbal agreements, including, but not limited
to, your September 18, 1990 original letter agreement, pertaining to such
matter.  No modification of any provision of this letter agreement (including
Attachments I and II) shall be effective unless made in writing and signed by
you and by me or my designee.  This letter agreement (including Attachments I
and II) shall not be assignable by you.

Should you require further clarification of any aspect of the above
arrangements, or wish to discuss their implementation, please contact me.

Please indicate your agreement and acceptance of these provisions by signing and
dating the enclosed copy of this letter agreement and returning it to me not
later than August 31, 2007.  Following your acceptance, the arrangements will be
implemented and administered as described herein.

So that there is no misunderstanding, please understand that if for any reason I
do not receive the signed copy of this letter agreement from you by August 31,
2007, the proposed arrangements described in this letter agreement will be
deemed to be withdrawn.  Also, please note that the signed Waiver and Release
Agreement attached hereto as Attachment I must be received by me on or within
five (5) days after the last day of the active employment period, but not before
that date.

11


--------------------------------------------------------------------------------


Best wishes for success in your future endeavors.

Sincerely yours,

 

 

 

SNAP-ON INCORPORATED

 

 

 

 

 

By

/s/ Jack D. Michaels

 

 

Jack D. Michaels

 

Chairman & CEO

 

cc:       Iain Boyd

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Susan F. Marrinan

 

Susan F. Marrinan

 

 

 

August 31, 2007

 

Date

 

 

12


--------------------------------------------------------------------------------


ATTACHMENT I

SNAP-ON INCORPORATED

WAIVER AND RELEASE AGREEMENT

(1)           General Release.  In consideration for the inactive employment
period arrangement and the compensation payable and benefits available to me
under the terms of Paragraph 2 of Jack D. Michaels’ REVISED August 2, 2007
letter to me (hereinafter referred to as the “letter agreement”), I, on behalf
of myself and my heirs, executors, administrators, attorneys and assigns, hereby
waive, release and forever discharge SNAP-ON INCORPORATED (hereinafter referred
to as the “Company”) and the Company’s subsidiaries, divisions and affiliates,
whether direct or indirect, its and their joint ventures and joint venturers
(including its and their respective directors, officers, employees,
shareholders, partners and agents, past, present, and future), and each of its
and their respective successors and assigns (hereinafter collectively referred
to as “Releasees”), from any and all known or unknown actions, causes of action,
claims or liabilities of any kind which have or could be asserted against the
Releasees arising out of or related to my employment with the Company and/or any
of the other Releasees and/or any other occurrence up to and including the date
of this Waiver and Release Agreement, including but not limited to:

(a)                                  claims, actions, causes of action or
liabilities arising under Title VII of the Civil Rights Act, as amended, the Age
Discrimination in Employment Act, as amended (“ADEA”), the Employee Retirement
Income Security Act, as amended, the Rehabilitation Act, as amended, the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
as amended, Wisconsin’s Fair Employment Laws, as amended, and/or any other
federal, state, municipal, or local employment discrimination statutes
(including, but not limited to, claims based on age, sex, attainment of benefit
plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or

(b)                                 claims, actions, causes of action or
liabilities arising under any other federal, state, municipal, or local statute,
law, ordinance or regulation; and/or

(c)                                  any other claim whatsoever including, but
not limited to, claims for bonus payments, claims for severance pay under any
agreement and/or voluntary or involuntary severance/separation plan, policy or
program maintained by the Releasees, claims based upon breach of contract,
wrongful termination, defamation, intentional infliction of emotional distress,
tort, personal injury, invasion of privacy, violation of public policy,
negligence and/or any other common law, statutory or other claim whatsoever
arising out of or relating to my employment with the Company and/or any of the
other Releasees,


--------------------------------------------------------------------------------


but excluding the filing of an administrative charge of age discrimination, any
claims which I may make under state workers’ compensation or unemployment laws,
any claims to enforce the letter agreement, any vested benefits rights which I
may have, any rights to indemnification which I may have as an employee of the
Company, and/or any claims which by law I cannot waive.

(2)           Covenant Not To Sue.  In addition to and apart from the General
Release contained in paragraph 1 above, I also agree never to sue any of the
Releasees or become a party to a lawsuit on the basis of any claim of any type
whatsoever arising out of or related to my employment with the Company and/or
any of the other Releasees, other than a lawsuit to challenge this Waiver and
Release Agreement under the ADEA or to enforce the letter agreement.

(3)           Consequences Of Breach Of Covenant Not To Sue.  I further
acknowledge and agree in the event that I breach the provisions of paragraph (2)
above, (a) the Company shall be entitled to apply for and receive an injunction
to restrain any violation of paragraph (2) above, (b) the Company shall not be
obligated to continue the inactive employment period arrangement with me nor
continue the compensation payable and benefits available during such period, (c)
I shall be obligated to pay to the Company its costs and expenses in enforcing
this Waiver and Release Agreement and defending against such lawsuit (including
court costs, expenses and reasonable legal fees), and (d) as an alternative to
(c), at the Company’s option, I shall be obligated upon demand to repay to the
Company all but $1,000.00 of the compensation paid to me and the costs of the
benefits provided to me during the inactive employment period, and the foregoing
shall not affect the validity of this Waiver and Release Agreement and shall not
be deemed to be a penalty nor a forfeiture.

(4)           Further Release And Acknowledgement.  To the extent permitted by
law, I further waive my right to any monetary recovery should any federal,
state, or local administrative agency pursue any claims on my behalf arising out
of or related to my employment with the Company and/or any of the other
Releasees.  I also acknowledge that I have not suffered any on-the-job injury
for which I have not already filed a claim.

(5)           No Further Employment.  To the extent permitted by law, I further
waive, release, and discharge Releasees from any reinstatement rights which I
have or could have.  I further acknowledge and agree that I will not seek
employment with the Company and/or any other of the Releasees following my
May 31, 2008 retirement date or earlier separation date from employment.

(6)           Non-Disparagement.  I promise that I shall not at any time or in
any way disparage the Company and/or any of the other Releasees to any person,
corporation, entity or other third party whatsoever.

(7)           Consequences Of Other Breach.  I further agree that if I breach
the Confidentiality/Cooperation/Covenants provisions of Paragraph 6 of the
letter agreement or the provisions of paragraphs (5) and/or (6) above, then (a)
the Company will be subject to irreparable injury and shall be entitled to apply
without bond for an

2


--------------------------------------------------------------------------------


injunction to restrain such breach and for such further relief as the court may
deem just and proper, (b) the Company shall not be obligated to continue the
inactive employment period arrangement with me nor continue the compensation
payable and benefits available during such period, and (c) I shall be obligated
to pay to the Company its costs and expenses in enforcing the
Confidentiality/Cooperation/Covenants provisions of  Paragraph 6 of the letter
agreement and the provisions of paragraphs (5) and (6) above (including court
costs, expenses and reasonable legal fees).

(8)           Time To Consider Agreement.  I acknowledge that I have been given
at least twenty-one day (21) days to consider this Waiver and Release Agreement
thoroughly.

(9)           Attorney Consultation.  I acknowledge that I have been advised in
writing to consult with an attorney at my own expense, if desired, prior to
signing this Waiver and Release Agreement.

(10)         Time To Revoke Agreement.  I understand that I may revoke this
Waiver and Release Agreement within seven (7) days after its signing and that
any revocation must be made in writing and submitted within such seven day
period to Iain Boyd, Vice President — Human Resources.  I further understand
that if I revoke this Waiver and Release Agreement, I shall not be eligible for
the inactive employment period arrangement nor the compensation and benefits
payable or available pursuant to that arrangement.

(11)         Consideration For Agreement.  I also understand that the
compensation payable and benefits available to me pursuant to the inactive
employment period arrangement which are in exchange for signing and not later
revoking this Waiver and Release Agreement are in addition to anything of value
to which I am already entitled.

(12)         RELEASE OF UNKNOWN CLAIMS.  I FURTHER UNDERSTAND THAT THIS WAIVER
AND RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

(13)         Severability.  I acknowledge and agree that if any provision of
this Waiver and Release Agreement is found, held or deemed by a court of
competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Waiver and Release
Agreement shall continue in full force and effect.

(14)         Governing Law.  This Waiver and Release Agreement is deemed made
and entered into in the State of Wisconsin, and in all respects shall be
interpreted, enforced and governed under applicable federal law and in the event
reference shall be made to State law the internal laws of the State of Wisconsin
shall apply, without reference to its conflict of law provisions.  Any dispute
under this Waiver and Release Agreement shall be adjudicated by a court of
competent jurisdiction in the State of Wisconsin.

3


--------------------------------------------------------------------------------


(15)         Knowing And Voluntary Waiver And Release.  I further acknowledge
and agree that I have carefully read and fully understand all of the provisions
of this Waiver and Release Agreement and that I voluntarily enter into this
Waiver and Release Agreement by signing below.

 

 

 

Susan F. Marrinan

 

 

 

 

 

 

 

(Date)

 

4


--------------------------------------------------------------------------------


ATTACHMENT II

SNAP-ON INCORPORATED

WAIVER AND RELEASE AGREEMENT

(1)           General Release.  In consideration for the Retirement Benefits
payable to me under the terms of Paragraph 3 of Jack D. Michaels’ REVISED
August 2, 2007 letter to me (hereinafter referred to as the “letter agreement”),
I, on behalf of myself and my heirs, executors, administrators, attorneys and
assigns, hereby waive, release and forever discharge SNAP-ON INCORPORATED
(hereinafter referred to as the “Company”) and the Company’s subsidiaries,
divisions and affiliates, whether direct or indirect, its and their joint
ventures and joint venturers (including its and their respective directors,
officers, employees, shareholders, partners and agents, past, present, and
future), and each of its and their respective successors and assigns
(hereinafter collectively referred to as “Releasees”), from any and all known or
unknown actions, causes of action, claims or liabilities of any kind which have
or could be asserted against the Releasees arising out of or related to my
employment with and/or retirement from employment with the Company and/or any of
the other Releasees and/or any other occurrence up to and including the date of
this Waiver and Release Agreement, including but not limited to:

(a)                                  claims, actions, causes of action or
liabilities arising under Title VII of the Civil Rights Act, as amended, the Age
Discrimination in Employment Act, as amended (“ADEA”), the Employee Retirement
Income Security Act, as amended, the Rehabilitation Act, as amended, the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
as amended, Wisconsin’s Fair Employment Laws, as amended, and/or any other
federal, state, municipal, or local employment discrimination statutes
(including, but not limited to, claims based on age, sex, attainment of benefit
plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or

(b)                                 claims, actions, causes of action or
liabilities arising under any other federal, state, municipal, or local statute,
law, ordinance or regulation; and/or

(c)                                  any other claim whatsoever including, but
not limited to, claims for bonus payments, claims for severance pay under any
agreement and/or voluntary or involuntary severance/separation plan, policy or
program maintained by the Releasees, claims based upon breach of contract,
wrongful termination, defamation, intentional infliction of emotional distress,
tort, personal injury, invasion of privacy, violation of public policy,
negligence and/or any other common law, statutory or other claim whatsoever
arising out of or relating to my employment with and/or retirement from
employment with the Company and/or any of the other Releasees,


--------------------------------------------------------------------------------


but excluding the filing of an administrative charge of age discrimination, any
claims which I may make under state workers’ compensation or unemployment laws,
any claims to enforce the letter agreement, any vested benefits rights which I
may have, any rights to indemnification which I may have as a former employee of
the Company, and/or any claims which by law I cannot waive.

(2)           Covenant Not To Sue.  In addition to and apart from the General
Release contained in paragraph 1 above, I also agree never to sue any of the
Releasees or become a party to a lawsuit on the basis of any claim of any type
whatsoever arising out of or related to my employment with and/or retirement
from employment with the Company and/or any of the other Releasees, other than a
lawsuit to challenge this Waiver and Release Agreement under the ADEA or to
enforce the letter agreement.

(3)           Consequences Of Breach Of Covenant Not To Sue.  I further
acknowledge and agree in the event that I breach the provisions of paragraph (2)
above, (a) the Company shall be entitled to apply for and receive an injunction
to restrain any violation of paragraph (2) above, (b) the Company shall not be
obligated to pay the Retirement Benefits to me, (c) I shall be obligated to pay
to the Company its costs and expenses in enforcing this Waiver and Release
Agreement and defending against such lawsuit (including court costs, expenses
and reasonable legal fees), and (d) as an alternative to (c), at the Company’s
option, I shall be obligated upon demand to repay to the Company all but
$1,000.00 of the Retirement Benefits paid to me, and the foregoing shall not
affect the validity of this Waiver and Release Agreement and shall not be deemed
to be a penalty nor a forfeiture.

(4)           Further Release And Acknowledgement.  To the extent permitted by
law, I further waive my right to any monetary recovery should any federal,
state, or local administrative agency pursue any claims on my behalf arising out
of or related to my employment with and/or retirement from employment with the
Company and/or any of the other Releasees.  I also acknowledge that I have not
suffered any on-the-job injury for which I have not already filed a claim.

(5)           No Further Employment.  To the extent permitted by law, I further
waive, release, and discharge Releasees from any reinstatement rights which I
have or could have.  I further acknowledge and agree that I will not seek
employment with the Company and/or any other of the Releasees following the date
of my retirement from employment.

(6)           Non-Disparagement.  I promise that I shall not at any time or in
any way disparage the Company and/or any of the other Releasees to any person,
corporation, entity or other third party whatsoever.

2


--------------------------------------------------------------------------------


(7)           Consequences Of Other Breach.  I further agree that if I breach
the Confidentiality/Cooperation/Covenants provisions of Paragraph 6 of the
letter agreement or the provisions of paragraphs (5) and/or (6) above, then (a)
the Company will be subject to irreparable injury and shall be entitled to apply
without bond for an injunction to restrain such breach and for such further
relief as the court may deem just and proper, (b) the Company shall not be
obligated to make payment of the Retirement Benefits to me, and (c) I shall be
obligated to pay to the Company its costs and expenses in enforcing the
Confidentiality/Cooperation/Covenants provisions of Paragraph 6 of the letter
agreement and the provisions of paragraphs (5) and (6) above (including court
costs, expenses and reasonable legal fees).

(8)           Time To Consider Agreement.  I acknowledge that I have been given
at least twenty-one day (21) days to consider this Waiver and Release Agreement
thoroughly.

(9)           Attorney Consultation.  I acknowledge that I have been advised in
writing to consult with an attorney at my own expense, if desired, prior to
signing this Waiver and Release Agreement.

(10)         Time To Revoke Agreement.  I understand that I may revoke this
Waiver and Release Agreement within seven (7) days after its signing and that
any revocation must be made in writing and submitted within such seven day
period to Iain Boyd, Vice President — Human Resources.  I further understand
that if I revoke this Waiver and Release Agreement, I shall not receive the
Retirement Benefits.

(11)         Consideration For Agreement.  I also understand that the Retirement
Benefits which I will receive in exchange for signing and not later revoking
this Waiver and Release Agreement are in addition to anything of value to which
I am already entitled.

(12)         RELEASE OF UNKNOWN CLAIMS.  I FURTHER UNDERSTAND THAT THIS WAIVER
AND RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

(13)         Severability.  I acknowledge and agree that if any provision of
this Waiver and Release Agreement is found, held or deemed by a court of
competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or controlling law, the remainder of this Waiver and Release
Agreement shall continue in full force and effect.

(14)         Governing Law.  This Waiver and Release Agreement is deemed made
and entered into in the State of Wisconsin, and in all respects shall be
interpreted, enforced and governed under applicable federal law and in the event
reference shall be made to State law the internal laws of the State of Wisconsin
shall apply, without reference to its conflict of law provisions.  Any dispute
under this Waiver and Release Agreement shall be adjudicated by a court of
competent jurisdiction in the State of Wisconsin.

3


--------------------------------------------------------------------------------


(15)         Knowing And Voluntary Waiver And Release.  I further acknowledge
and agree that I have carefully read and fully understand all of the provisions
of this Waiver and Release Agreement and that I voluntarily enter into this
Waiver and Release Agreement by signing below.

 

 

 

Susan F. Marrinan

 

 

 

 

 

 

 

(Date)

 

4


--------------------------------------------------------------------------------


EXHIBIT 1

Exhibit 1:  Summary of Current Health Plan Provisions*

 

Current Plan: PPO

 

Retiree Plan A

 

Retiree Plan B

 

 

 

 

 

 

 

  Monthly Premium

 

  $420

 

  $882

 

  $556

 

 

 

 

 

 

 

  Premiums Paid by
  Company

 

  Up to 18 months

 

  To Age 65

 

  To Age 65

 

 

 

 

 

 

 

  When to Enroll

 

  June 1, 2008 — July 31,
  2008

 

  December 1, 2009 —
  December 31, 2009

 

  December 1, 2009 —
  December 31, 2009

 

 

 

 

 

 

 

  When Coverage Ends

 

  Earlier of 18 months
  (Nov.  30, 2009) or
  eligible for employer-
  sponsored coverage

 

  Age 65 (then eligible to
  enroll in The Hartford
  medicare-supplement
  plan)

 

  Age 65 (then eligible to
  enroll in The Hartford
  medicare-supplement
  plan)

 

 

 

 

 

 

 

  Annual Deductible
  In-network/out-of-
  network

 

  $500/$1,000

 

  $250/$350

 

  $1,000/$2,000

 

 

 

 

 

 

 

  Medical Co-insurance
  In-network/out-of-
  network

 

  20%/40%

 

  10%/30%

 

  20%/40%

 

 

 

 

 

 

 

  Medical Out-of-pocket
  annual maximum
  In-network/out-of-
  network

 

  $2,000/$4,000

 

  $1,000/$2,000

 

  $3,000/$6,000

 

 

 

 

 

 

 

  Office Visit Co-pay In-
  network Primary
  Care/In-network
  Specialist/Out-of-
  network

 

  $25/$40/40%

 

  $20/$35/30%

 

  Treat as any other
  medical expense
  (subject to annual
  deductible, then co-
  insurance)

 

 

 

 

 

 

 

  Routine Preventive Care

 

  100% unlimited

 

  $20/$35 co-pay in-
  network to $400/yr

 

  $20/$35 co-pay in-
  network to $400/yr

 

 

 

 

 

 

 

  Emergency Room

 

  $100 co-pay

 

  $100 co-pay

 

  $100 co-pay

 

 

 

 

 

 

 

  Prescriptions Co-
  insurance

 

  20% co-insurance
  subject to Min/Max

 

  20% co-insurance
  subject to Min/Max

 

  20% after $250 annual
  deductible; co-insurance
  subject to Min/Max

 

 

 

 

 

 

 

  Rx Minimum/script

 

  Retail: $10/25/40
  Mail: $20/50/80

 

  Retail: $10/25/40
  Mail: $20/50/80

 

  Retail: $10/35/50
  Mail: $20/70/100

 

 

 

 

 

 

 

  Rx: Maximum/script

 

  Retail: $50/100/150
  Mail: $100/200/300

 

  Retail: $50/100/150
  Mail: $100/200/300

 

  Retail: $50/140/200
  Mail: $100/280/400

 

 

 

 

 

 

 

  Lifetime Maximum

 

  $2,000,000

 

  $500,000; start new from
  enrollment

 

  $500,000 start new from
  enrollment

 

 

 

 

 

  Dental

 

  $30

 

  Not available to Retirees; COBRA for 18 months

  Vision

 

  $11

 

 

 

 

 

 

  Retiree Reimbursement
  Account (RRA)

 

  Effective June 1, 2008;
  can use for
  reimbursement of out-
  of-pocket expenses

 

  Effective June 1, 2008; can use for reimbursement
  of monthly premiums and/or out-of-pocket expenses

 

 

 

 

 

  RRA Balance at June 1,
  2008

 

  Approximately $32,500

 

  Unused balance at each Dec. 31 earns 6% interest

--------------------------------------------------------------------------------

*

Current plan provisions (2007).  All of the terms and conditions of the Company
sponsored medical and/or dental plans, as amended from time to time, shall be
applicable to you (and your eligible dependents, if applicable) participating in
any form of continuation coverage under the Company sponsored medical and/or
dental plans.

 


--------------------------------------------------------------------------------